Name: Commission Regulation (EEC) No 2560/80 of 3 October 1980 abolishing the countervailing charge on certain varieties of plums originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 10 . 80 Official Journal of the European Communities No L 261 / 15 COMMISSION REGULATION (EEC) No 2560/80 of 3 October 1980 abolishing the countervailing charge on certain varieties of plums originating in Hungary whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of certain varieties of plums originating in Hungary can be abol ­ ished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 1367/80 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2437/80 of 24 September 1980 (3), introduced a countervailing charge on certain varieties of plums originating in Hungary ; Whereas for this product originating in Hungary there were no prices for six consecutive working days ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2437/80 is hereby repealed . Article 2 This Regulation shall enter into force on 4 October 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 October 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 118 , 20. 5 . 1972, p. 1 . I2) OJ No L 140, 5. 6 . 1980, p. 24. (3 ) OJ No L 252, 25 . 9 . 1980, p. 15 .